          Case 2:18-cv-00928-MJP Document 137 Filed 06/03/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE


YOLANDY PADILLA, et al.,

                        Plaintiffs,

v.
                                                           CASE NO. C18-928 MJP

US IMMIGRATION AND CUSTOMS
ENFORCEMENT, et al.,

                       Defendants.



                             DECLARATION OF RUSSELL HOTT


 I, Russell Hott, hereby declare as follows:

        1.      I am an acting Deputy Assistant Director in the Office of Enforcement and Removal

 Operations (ERO) of U.S. Immigration and Customs Enforcement (ICE) located in Washington,

 D.C. I began my tenure with the United States Government in 2002, with the U.S. Immigration

 and Naturalization Service (INS) as a Detention Enforcement Officer within the New York Field

 Office. I have served in a multitude of key positions within the agency including Immigration

 Enforcement Agent, Deportation Officer, Instructor, Supervisory Detention and Deportation

 Officer, acting Assistant Field Office Director, Deputy Chief of Staff, Chief of Staff, National

 Program Manager, Unit Chief, and Deputy Field Office Director. Currently, I am the Field Office

 Director for the Washington Field Office. These programs focus on the border security, interior

 enforcement, and public safety.

        2.      My responsibilities include oversight of 12 of ERO’s 24 field offices, policy
         Case 2:18-cv-00928-MJP Document 137 Filed 06/03/19 Page 2 of 3



development and implementation, financial management, contingency planning, interior

enforcement, detention and removal, international collaboration, and infrastructure security.

       3.      ICE is the principal investigative arm of the Department of Homeland Security

(DHS). ICE’s primary mission is to promote homeland security and public safety through the

criminal and civil enforcement of federal laws governing border control, customs, trade, and

immigration. ICE provides public safety and security for the American public through the

enforcement of our immigration laws.

       4.      ERO is one of the two principal operational components in ICE, the other being the

Office of Homeland Security Investigations (HSI).         ERO oversees programs and conducts

operations to identify and apprehend removable aliens, to detain these individuals when necessary,

and to remove illegal aliens from the United States.

       5.      On April 16, 2019, the Attorney General decided: “that all aliens transferred from

expedited to full proceedings after establishing a credible fear are ineligible for bond.” Matter of

M-S, 27 I&N Dec. 509, 519 (A.G. 2019). The effective date of this decision was delayed 90 days

so that DHS may “conduct the necessary operational planning for additional detention and parole

decisions.” Id. Matter of M-S- becomes effective on July 15, 2019.

       6.      At this time, ERO does not intend to re-detain aliens who, after having established

credible fear, have an ICE custody release determination or an Immigration Court final bond

determination pursuant to INA § 236 issued prior to July 15, 2019.

       7.      However, for an alien previously released on bond or other conditions who violates

the terms of their release or is otherwise encountered in a criminal setting, ERO intends to revoke

the original custody determination and re-detain pursuant to ICE detention authorities under

applicable regulations and legal precedents which are effective on the date of the encounter.
       Case 2:18-cv-00928-MJP Document 137 Filed 06/03/19 Page 3 of 3



      I declare under penalty of perjury that the foregoing is true and correct.



Dated: May 30, 2019                  ____________________________________
                                                 Russell Hott
                                                 Acting Deputy Assistant Director
                                                 ERO Headquarters, Washington, D.C.
